DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-3 and 5-19 are pending.
	Claim 4 is canceled by Applicant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/25/21 and 7/1/21 was filed after the mailing date of the Claims on 10/26/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-3 and 5-19 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 limit to a method and system comprises providing a locking script in a first blockchain transaction where the locking script arranged to process a Boolean input, providing a further blockchain transaction having an unlocking script, and processing an input to provide a Boolean input by using an off-block computing resource, such that using the Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions wherein monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction and providing a computing resource arranged to influence the 
The previous rejection including the Lerner and Smith combination was overcome by the current amendments.  Further searching failed to disclose prior art that reads on locking script arranged to process a Boolean input and processing an input to provide a Boolean input by using an off-block computing resource, such that using the Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions wherein monitoring/searching determine the presence or absence of the further transaction to provide a computing resource arranged to influence the behavior of an off-block device/process based upon detection of the further transaction within the blockchain or blockchain network. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435   
                                                                                                                                                                                                     /BAOTRAN N TO/Primary Examiner, Art Unit 2435